      Case 1:20-cv-01278-KWR-SCY Document 18 Filed 06/03/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

DAXTON MARTINEZ,

               Plaintiff,

       vs.                                                     Case No. 1:20-cv-01278-KWR-SCY

STATE FARM FIRE AND CASUALTY COMPANY,

               Defendant.

                      ORDER DENYING MOTION TO RECONSIDER

       THIS MATTER comes before the Court upon Daxton Martinez’s Motion for

Reconsideration (Doc. 17).

       The Court issued an order to show cause directing the parties to address several issues

before the Court ruled on a pending motion to remand. Doc. 13. The parties’ response was non-

responsive to the issues identified in the Court’s order to show cause. Doc. 14. The Court

subsequently entered an opinion denying Mr. Martinez’s motion to remand. Doc. 15.

       Mr. Martinez now asks the Court to reconsider on the basis of new information or

misapprehension of the facts, noting that (1) this dispute between the parties has not settled in a

separate state court proceeding (Dennis Murphy et al v. Phillip Leal et al, D-101-CV-2017-02675

First Judicial District Court, State of New Mexico) and (2) there is a pending state court case between

the parties, Martinez v. State Farm, D-202-cv-2020-6140 (Second Judicial District Court, State of

New Mexico).

       The Court notes that Defendant had intervened in the First Judicial District Court Murphy

case and asserted Negligent Infliction of Emotional Distress claims. In its response to the motion
       Case 1:20-cv-01278-KWR-SCY Document 18 Filed 06/03/21 Page 2 of 5




to remand Defendant discussed the Murphy case and whether the Court should defer to the Murphy

case, which was the underlying tort case. Doc. 9.

        Mr. Martinez has not provided new information that the Court did not already consider in

its opinion (Doc. 15), as the Court assumed in the opinion that this dispute had not yet settled. See

Doc. 15 at 3. Moreover, Martinez v. State Farm, D-202-cv-2020-6140 (Second Judicial District

Court, State of New Mexico) is not currently pending in state court. That case is the current case

which was removed to this Court. The proceeding in the Second Judicial District Court, State of

New Mexico is therefore closed and not pending. Therefore, for the reasons stated in the Court’s

Memorandum Opinion and Order (Doc. 15), the Court exercises jurisdiction over this case and

declines to abstain.

        In his motion to reconsider Mr. Martinez does not ask the Court to reconsider applying the

Mhoon factors or ask that the Court apply some other abstention doctrine. When the Court is asked

to abstain under Brillhart/Mhoon, there is typically another pending state court case for the Court

to defer to, such as an underlying tort case or another declaratory judgment action. See, e.g., Mid-

Continent Cas. Co. v. Vill. at Deer Creek Homeowners Ass'n, Inc., 685 F.3d 977, 980 (10th Cir.

2012); see also United Specialty Ins. Co. v. Conner Roofing & Guttering, LLC, No. 11-CV-0329-

CVE-TLW, 2012 WL 208104, at *5 (N.D. Okla. Jan. 24, 2012) (finding that the Mhoon factors

did not support declining jurisdiction because “[the] case [did] not present any substantial factual

or legal issue ... litigated in the state court lawsuit.”); W. Am. Ins. Co. v. Atyani, 338 F. Supp. 3d

1227, 1234 (D.N.M. 2018) (finding no unnecessary friction between state and federal courts when

the district court suit addressed “interpretation ... in the liability policies” and the related state court

suit addressed a violation of a city ordinance.); Nationwide Mutual Insurance Company v. C.R.




                                                     2
       Case 1:20-cv-01278-KWR-SCY Document 18 Filed 06/03/21 Page 3 of 5




Gurule, Inc., 148 F. Supp. 3d 1206, 1229 (D.N.M. 2015) (Browning, J.) (friction may exist with

state courts where the same issues and parties are pending before the state court).

        For insurance coverage issues, this is often the underlying tort case or another filed

declaratory judgment action. Currently, there is no pending state court case as Martinez v. State

Farm, D-202-cv-2020-6140 was removed to this Court. When this case was removed to this court,

the state court case was closed. Mr. Martinez’s argument therefore does not change how the Court

would balance the Mhoon factors. There is currently no state court proceeding to defer to, and

Plaintiff does not challenge the Court’s analysis that this is not an issue of first impression of state

law.

        Alternatively, even if this analysis is incorrect and there need not be a pending state court

case to defer to, the Court would still balance the factors in the same manner and in its discretion

exercise jurisdiction over this case. In determining whether to exercise its discretion, the Court

should consider the following factors:

        [1] whether a declaratory action would settle the controversy; [2] whether it
        would serve a useful purpose in clarifying the legal relations at issue; [3] whether
        the declaratory remedy is being used merely for the purpose of procedural fencing
        or to provide an arena for a race to res judicata; [4] whether use of a declaratory
        action would increase friction between our federal and state courts and improperly
        encroach upon state jurisdiction; and [5] whether there is an alternative remedy
        which is better or more effective.

Mid-Continent Cas. Co. v. Vill. at Deer Creek Homeowners Ass'n, Inc., 685 F.3d 977, 980–

81 (10th Cir. 2012), citing Mhoon, 31 F.3d at 983 (quotations omitted).

        Under Factors 1 and 2, this declaratory judgment action would settle the controversy and

would serve a useful purpose in clarifying the legal relations at issue. There is no pending state

court tort case.




                                                   3
      Case 1:20-cv-01278-KWR-SCY Document 18 Filed 06/03/21 Page 4 of 5




       As to Factor 3, neither party has engaged in procedural fencing more than the other. See

Doc. 15 at 6.

       As to Factor 4, this declaratory judgment action would neither increase friction between

federal and state courts nor improperly encroach upon state jurisdiction. There is no other pending

state court case involving the same issues, such as an underlying tort case. Moreover, as noted in

the Court’s Memorandum Opinion and Order, this case does not appear to involve an issue of first

impression of New Mexico law. In the opinion, the Court wrote as follows:

       Defendant cited to several New Mexico cases on whether physical manifestations
       of emotional injury constitutes bodily injury under an insurance contract. Plaintiff
       does not try to distinguish these cases or explain what other issue would be one of
       first impression in New Mexico. See Hart v. State Farm Mut. Ins. Co., 2008-
       NMCA-132, 145 N.M. 18, 21, 193 P.3d 565, 568; Econ. Preferred Ins. Co. v. Jia,
       2004-NMCA-076, 135 N.M. 706, 92 P.3d 1280; Gonzales v. Allstate Ins. Co.,
       1996-NMSC-041, 122 N.M. 137, 921 P.2d 944; Wiard v. State Farm Mut. Auto.
       Ins. Co., 2002-NMCA-073, 132 N.M. 470, 50 P.3d 565.
Doc. 15 at 8. Mr. Martinez did not explain in his motion to reconsider why that conclusion was

incorrect or why this case in fact involves issues of first impression. This Court regularly addresses

removed declaratory judgment actions involving state law issues and sees no reason why this case

would create friction between federal and state cases or improperly encroach on state jurisdiction.

       As to the Fifth Factor, Mr. Martinez has not shown that there is an alternative remedy which

is better or more effective. There is no underlying tort case pending in state court which would

resolve factual issues in this case. St. Paul Fire & Marine Ins. Co. v. Runyon, 53 F.3d 1167, 1170

(10th Cir. 1995) (“Although the federal court is not required to refuse jurisdiction, it should not

entertain a declaratory judgment action over which it has jurisdiction if the same fact-dependent

issues are likely to be decided in another pending proceeding.”). Although the Court could remand

this case, which would reopen the closed state court case, the Court sees no reason why doing so

would be a better remedy.



                                                  4
      Case 1:20-cv-01278-KWR-SCY Document 18 Filed 06/03/21 Page 5 of 5




       Therefore, balancing the Mhoon factors, the Court will exercise jurisdiction over this case

and declines to abstain.

       THEREFORE, IT IS ORDERED that the Plaintiff’s Motion to Reconsider (Doc.

17) is hereby DENIED for the reasons described in this Memorandum Opinion and Order.




                                                    ________________________________
                                                    KEA W. RIGGS
                                                    UNITED STATES DISTRICT JUDGE




                                                5
